 NUMRICH ARMS CORPORATIONNumrich Arms Corporation; Auto-Ordnance Corpora-tion and Local 1968, International Brotherhood ofElectrical Workers, AFL-CIO, Petitioner. Case 3RC-6928August 8, 1978DECISION ON REVIEWBY CHAIRMAN FANNIN(; AN[) MEMRB.RS JENKINSAND PENI hl.LThe Regional Director for Region 3 issued his De-cision and Direction of Election in this proceedingon June 17. 1977, directing an election in a unit of"all production and maintenance employees of Auto-Ordnance Corporation" and "all mail order pro-cessors, pickers, packers and shippers employed byNumrich Arms Corporation." Contrary to the Em-ployer's contentions, the Regional Director foundthat the two corporations are a single integrated en-terprise and that the employees at each site shared asufficient "community of interest" warranting theirinclusion in a single bargaining unit. Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board's Rules and Regulations, Series8, as amended, the Employer filed a timely requestfor review of the Regional Director's decision. alleg-ing that the Regional Director erred facually and de-ting that the Regional Director erred factually anddeparted from Board precedents. The National La-bor Relations Board granted the request for reviewby telegraphic order dated September 28, 1977.Thereafter the Employer filed a joint brief on review.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record includ-ing the brief on review and has decided to affirm theRegional Director's decision.Auto-Ordnance Corporation is a New York corpo-ration, established in 1974, located in West Hurley,New York. It is engaged solely in the manufactureand sale of Thompson submachine guns and semiau-tomatic carbines. The stock of the corporation isowned by four individuals. George Numrich owns 49The Regional Director also determined ihiI I lopkis and Allen \I. lnufatluring Corp. another corporation locitced in %est liurlex and soiellowned hb George Numrich. cea.sed Iperalirl feor legitimate hullmnes pur-poses Petitioner requested review of this poi,ltr l of the Reeiona.l )Direclor'decision and then filed an unfair Iihor prlitic halrge aleiig. ,lir alt.that the closure of the corporation ias iiunla ful Ihe Bolard r antedl Pell-tioner's request for review \re haie been dnilltriativels ad liecd thhat Iheallegations related to the closure have been dlsmissed .id i, ippeal ihI ,been taken We therefore affirm the Relinlat l I)irctor'sr deCtslln dlinll silnPetitioner's election petition with respe1ct t Ilipkins and mllenpercent of the stock and is the vice president; IraTrast owns 25 percent of the stock and is the presi-dent: Steve Kass is the accountant and owns 10 per-cent of the stock: and E. A. Holcomb owns the re-maining 16 percent of the stock. The secretary of thecorporation is Peggy Thatcher. Frank Gromack isplant manager of Auto-Ordnance and is primarilyresponsible for the supervision of the Company's em-ployees. Auto-Ordnance does not own the premises itoccupies but instead is a tenant of Numrich SportsCenter, a distinct corporate entity owned exclusivelyby George Numrich. Approximately 10 persons areemployed by the Company.Numrich Arms Corporation, also a New York cor-poration located in West Hurley. is a mail-orderwarehouse establishment engaged in the purchaseand sale of firearm parts. It occupies three warehous-es, owned by George Numrich, situated within 300yards of Auto-Ordnance. The corporation employsapproximately 15 individuals.George Numrich is president and sole owner ofNumrich Arms. Ira Trast is treasurer. Peggy Thatch-er is secretary, and Myron Parslow is vice president.Steve Kass is also accountant for this corporation.In its request for review the Employer relies uponMilo E.x-pres.s, 2 ,artin Outdoor Advertising,3and DonBur;gces. ( o.struction (orporation,4in support of itscontention that Auto-Ordnance and Numrich Armsare distinct corporate entities. The Employer aversthat the labor relations policy for each Company isdependent upon the financial vitality of each enter-prise and that, accordingly, there exists no commonlabor relations policy; that the Auto-Ordnance em-ploNees do not participate in the profit-sharing andpension plans that exist for Numrich Arms employ-ees: that Frank Gromack alone manages and con-trols Auto-Ordnance employees; and that there is lit-tle interchange among employees of the respectivecorporations. The Employer further argues that thesingle-employer determination was erroneous be-cause each (Company files separate tax returns, eachhas separate employee facilities, the nature of thework and requisite job skills differ at each site, andpersonnel files and employee records are separatelymaintained.Although the Board decisions cited by the Em-ployer are relevant to the instant case, in our view thefacts herein support the Regional Director's conclu-sions.-t1/, AL tI.rt.. It , nd A,, -w,e Ia.rent re I aransl.r ( iipani, 21 2 NI.RB3 13 3 1974)larltt OuhJliir -d i rrt,! ,t ( pit/t1 .lln :zl , S Iinda, Itn .()ld,,l I thrtti. 198 Ni RH 1 It 1972)i)t,,,l Blur .S i ,tl'i llI l iiit ( qr lll,httl d h i ta Murgu (til tnlrullt oin andt1),,nRhl l It, and I rHti t hlt d i a I & B Budlder 2217 NLRB 705( 19771237 NLRB No. 32313 4)ECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is uncontroverted that the corporations havecommon corporate officers and, although GeorgeNumrich is technically a minority shareholder ofAuto-Ordnance, the record discloses that Numrichowns the real estate occupied by Auto-Ordnanceand, at least on one occasion, purchased equipmentfor the Company without prior approval of the boardof directors. It is conceded that the board of directorsfor Auto-Ordnance convenes infrequently and, infact, has averaged only one meeting each year sincethe corporation's inception.Ira Trast, a common corporate officer and minori-ty shareholder of Auto-Ordnance. is ultimately re-sponsible for the labor relations policies of both cor-porations. Although the Employer alleges that thepolicy at each Company is dependent upon the fi-nancial condition of each corporation, the record isclear that the policies are uniform and that Ira Trastalone is responsible for the final resolution of em-ployee grievances, the amount of employee remuner-ation, and the formulation of benefits programs.'Moreover, although Auto-Ordnance employees donot participate in the profit-sharing and pensionplans offered to Numrich Arms employees, the Com-panies have a common health and hospitalizationplan, a common holiday and vacation policy, and asingle life insurance plan.The Companies utilize a common computerizedpayroll system and offer a common savings plan per-mitting employees to deduct moneys each week fordeposit in individual savings accounts. tlhe employ-ees at each facility were informed of the payroll sys-tem and savings plan. instituted in 1976, in a memo-randum prepared on Numrich Arms stationery anddistributed to employees at both Companies. therecord further reveals that other common memoran-dums communicating management policy have beendistributed to employees of both corporations.The evidence further establishes that national ad-vertising for each corporation is performed by a sin-gle agency and that Ira Trast prepares advertise-ments for inclusion in regional and local periodicalsfor both Companies. Numrich Arms' most renownedadvertisement announces that Numrich is the "exclu-sive manufacturer of the T hompson submachinegun," suggesting thereby that Auto-Ordnance, con-Foir example, Irast testified that employee grievants, If dissatiisfild iMiththeir supervisor's proposed resolution. coime to hiim tnil thai he is empoi.-ered to resolke all grievances. Nulrich testified I rast is priimal.i rcspo ns-ble for Ihe formulation of the benefits proegrm ins accorded ctinploices o fhoth ( ompanies F urther testimony reveals I llst determines crnplihsccsremuneration and regularly reviews merit increcse reclnimmeldaltion s madeby each (Company's manager Trast disagrees ulih apprixitmatells 21) percentof (romack's recommendaltions I here is h is th i nplc evidence Irat I s directly and actively involved in the laibor relations practices of hoth ('inipa-nies. l nlike our dissenting colleiague, c d not hbelieve I ra.ts inls vemientcan accurately he chairacterized ;s cithei piolent l I ir Iilbstltnlllhcededly the manufacturer of the item, and Numrichare integrated. This suggestion is further supportedby the uncontradicted testimony of a former clericalemployee of Hopkins and Allen, a defunct corpora-tion which was owned by George Numrich, estab-lishing that the secretaries and clericals of Auto-Ord-nance and Numrich Arms were instructed, at acommon meeting of the above-mentioned employees,to characterize the Companies as a unified entity.Additionally,. the telephone and mail policies indi-cate a degree of cooperation uncommon with auton-omous enterprises. Telephone calls intended forAuto-Ordnance can be received on the NumrichArms telephone and the record demonstrates that, ifa call is not answered by Auto-Ordnance personnel,the customer's information is recorded by a NumrichArms employee and later forwarded to Auto-Ord-nance. Similarly, mail received at Numrich Arms butaddressed to Auto-Ordnance is segregated and laterdelivered by a Numrich Arms employee to Auto-Ordnance.Although the nature of the work performed atthese closely situated facilities is dissimilar, the rec-ord reflects that employees have transferred, albeitinfrequently, between corporations. Numrich Armspurchases and and sells products of Auto-Ordnance,but the sale of these items comprises a small amountof Numrich Arms' revenue. Each corporation invoic-es the other for services performed by its respectiveemployees. The record also establishes that Auto-Ordnance has utilized Numrich Arms' shipping facil-ities on a number of occasions.It is axiomatic that the Board considers "severalnominally separate business entities to be a singleemployer where they comprise an integrated businessenterprise." 6 Significant criteria in determining therelevant employer are interrelationship of operations,common management, centralized control of laborrelations, and common ownership.In our opinion sufficient bases exist here to war-rant the single-employer finding. The record is clearthat Ira Trast controls the labor relations policies atboth Companies and that these policies, with the ex-ception of the absence of profit-sharing and pensionplans at Auto-Ordnance, are identical. Trast has ulti-mate authority to adjust grievances, evaluate all em-ployees, determine their remuneration, and hire andterminate employees. Certain policies, applicable toboth Companies. are communicated to employees incommon memorandums.Although George Numrich is not a majority share-Roll. & L, , i/cL..\.n Breadl us let hni .iil. .tas L l Umon 1264. InternationalBri-ctherol, d ,/l E , trlta a ? I or,acr ., EL ( IO v. Broad ca Service of Mobhile,In, .380 .S. 255 (19651Id a.t 256: South I'rairie ( n ur tuiC.n (' .LocaI. l o 62'7, InternationalI n,,i i/ O/pr ailing In timrs, .41 1 .( 10 425 L S. 800 ( 1976).314 NUMRICH ARMS CORPORATIONholder of Auto-Ordnance, the record indicates thathe has authority to make decisions affecting themanagement of the corporation. ConsideringNumrich's substantial involvement, the Board can-not be expected to accept the proposition that signifi-cant decisions affecting the operation of Auto-Ord-nance are implemented without his approval.Although the everyday management of Auto-Ord-nance is entrusted to Plant Manager Gromack, hisdecisions are reviewed by Ira Trast. who maintainshis office at Numrich Arms. Thus, Ira I rast exercisescontrol and supervision of employees at both Num-rich Arms and Auto-Ordnance.And, finally, even if the degree of product integra-tion is not substantial, the record evidence amplNdemonstrates that these enterprises are otherwise sig-nificantly integrated.!In our view, the degree of interrelationship, com-mon control of labor relations, and common man-agement among other factors extant herein. wouldnot be present in an arm's-length relationship be-tween unintegrated and autonomous enterprises. Wetherefore affirm the Regional Director's finding thatthe two corporations constitute a single integratedenterprise.The Regional Director further concluded that theappropriate bargaining unit consists of employees ofboth Numrich Arms and Auto-Ordnance. A determli-nation that two companies are a single employer isnot conclusively determinative of the appropriateunit question.9In determining the unit, the Board isconcerned primarily with the colmmiunitv of interestsof the affected employees. Nonetheless, the criteriarelated to the single-emplo er issue are relevant tothe unit question.Again, the labor relations policies of both Compa-nies are ultimately the responsibility of Ira Trast, acommon corporate officer. Thus. Trast is ultimatel\responsible for the adjustment of griesances. employ-ee remuneration, and the hiring and discharging ofW e do not consider S,lho Erepre, uupra, cited hs the F- miploer, it hedeterminatiie of the single-cinplsyer issue in this aise NWi, in,.ls.ed 1 ,Ocormmonl) owned trucking lonlpanliles he I Board otncluded lhit the Iv,0operaotions were not .a ingle integra3ed huLslnesC enlerprlse Signifiantl;i.one of the companies operated nonunio,n and Ihe other union thuLS al-though the common ow ner palrtllcpaled in the lahor relatlons of bolh .onl-panies. the personnel and lahor relalions policies of the iespectie cnltrprlrses were ohbvlousls distinc t Stmrlitl Outdi, r lde rivintg. sslr.t inslsed ocadvertising companies. 'he companies .ere not cosmlionl tis otned ined haddifferent corporatle officers and different labor. hiring and dischlrge' pohties Fach cornpan. malintained sepllate parsroll recordls nd hianik accounts rhe case is therefore clealrl, dliglsllish.hlhe Nor doe s I)i , Birvi te('onsrrut -i it (C rp. upra. detract froni our coi, clusiot, l in this case l heBoardl decided in that case thit tsat tw ctn crinti lpaei Tp.ines scn tituttd .single employer where Btiress. the presideinl aind c.rillting sh lreholder ofone cornpamn and 50 percent partner in the other, exercised contrrol o0er ihetIperations, flnancl.al affairs. and Ihabor rei.tla l to of hlhl ecielpli ir csPetlar Aitw l S, ,.ti ( itt i i nid ,tl Prriim ( il !1,rl (i , 2'1 Ni RI(1977!employees. And. as noted above, the labor relationspolicies are essentially identical. With the exceptionof the profit-sharing and pension plans offered toNumrich Arms employees. the fringe benefits provid-ed to all employees are coterminous. Specifically,these Companies offer a common health and hospi-talization plan and a common life insurance plan.Their holiday and vacation policies are uniform.Although manaMgers at each site supervise the day-to-daN operations of the respective corporations. therecord establishes that the authority of the managersis not absolute and that significant decisions are theultimate responsibility of Ira Trast and George Num-rich. I he nature of the work performed at each facil-it, admittedlN is not similar. It appears, however.that employees of both Companies perform shippingduties. Nonectheless, the Board has long recognizedthat because emploxees engage in different processesdoes not preclude their inclusion in a combinedunit.IlOther considerations contributing to a communityof interest of employees in both Companies includethe common management and ownership of the cor-porations: the proximity of the facilities; the tele-phone and mail policies which necessitate contactbetween certain employees; the common memoran-dums announcing management policies; the recipro-cal invoicing for services performed by each Com-pany's employees: the indication already discussed,reflected in Numrich Arin's advertising, that the( ompanies are integrated: and several, albeit infre-quent, interchanges of employees. In addition, Peti-tioner requested a combined unit of these employees.('onsidering the record as a whole, we conclude that.although there is some evidence in the record suppor-tive of the Employer's position, there is sufficient evi-dence demonstrating a community of interest be-tween the employees of the respective corporationswarranting their inclusion in the single unit describedin the Regional Director's decision and found appro-priate herein.Accordingly, this matter is remanded to the Re-gional Director for Region 3 for the purpose of con-ducting an election in accordance with his Decisionand Direction of Election except that the eligibilitypayroll period for the election shall be the periodimmediately preceding the issuance date of this Deci-sion on Review. A revised eligibility list, containingthe names and addresses of all eligible voters, mustbe filed by the Employer with the Regional Directorwithin 7 days from the date of issuance of this Deci-sion on Review.I etr tt P, d,/c ( , i/.ims. 140 NilRB 'it, I58 19 I 1315 I)E( ISIONS OF NATIONAL LABOR REL.A IONS BOH()ARDM IM H1R .IN NKINS, dissenting:I do not agree with my colleagues that the recordevidence establishes that Numrich Arms Corporationand Auto-Ordnance Corporation function as a singleenterprise and therefore constitute a single employerunder the Act. Hence. I would not find that the em-ployees of these separate Fnmployers constitute an ap-propriate unit nor would I direct an election in suchunit.It is well settled that the Boar d will treat separ ateentities as one employer where their operations andownership are highly integrated. Ilowever, the Boardhas found common ownership not determinativ ewhere common control was not shown. F urthernlore.the Board has held with court approxal that suchcommon control must be actual or active, as distin-guished from potential control.'At the outset, I note that this is not a case involv-ing common controlling ownership in an individualor a family. Thus, George Numrichl is the sole ownerof Numrich Arms but holds only a minorits interestin Auto-Ordnance. The three unrelated individualswho together o wn the ma jority interest in Auto-()rd-nance hold no interest in Nunirich Arinis. Nor isthere a claim that Numrich. the principal stocklholderin the two ('omnpanies. exercises actual or actixve c n-trol over the dav-to-day operations of either ciii-plover. Instead, as more fullI described hbelow. theplant manager for each emplo\ecr exercises controlover day-to-day operations.In addition, there is no dispute that Numirilch Ai isand Auto-Ordnance are distinct corporate entitiesthat perform different operations in separate huilid-ings. Numrich Arms operates a mail-order ware-house. Auto-Ordnance manufactures machine iguls.Furthermore, the record shows that neither enplo ,erperforms the work of the other. Theie are no CserVicesperformed at Nunmrich Arms which are specificall}integrated with Auto-Ordnince or vice versa. Inshort, there is no product integration hetwecll thetwo separate employers.As a consequence of the dissimilar work per-formed hb the two Coimpanies, each emploper eri-ploys different cl;lssif:cations of employ ees with dif-ferent qualifications and skills. Furthermore, there isno employxee interchlange betweenl the txo eilphllocrs.In this latter connection. m, colleagues finrd thatemployees ha e transferred, albeit infrequcentl. be-tween corporations.'' E ven this equix ocal chatri lclcri-zation of limited iItelrchangig is unsuinpported \b therecord. 'Thus. the record shows thlit the cnipio ccwh10 has imovxed betxween Numrich Arms anld iAuto-I S .c (/C// It' ( 1t1s1 11, ("1. /fl , -lithi ]]t(.. ( I o'i'rlt ,"rpi ¢ "; /lt'lt 1'1".3 NI RB 04q I64 I.[[ !r,, ?/ ~ ] u' 1 u ,: t ,,I -/d ( ,,'t, ;;, ..,..(6 i /-t~ it ( ?;Itlrtr [lt'tt ( ..., tIp tl 2 I I " I R1/ '!).Jl 0 /' 1,Ordnance was permanently rather than temporarilytransferred arnd that one such "transfer" occurred af-ter the emploNee was discharged by the Auto-Ord-nance plant manager. The evidence of temporary in-terchange was between Auto-Ordnance and Hopkinsanld Allen Mainufacturinig ( orp., a now out-of-busi-less company. not between Auto-Ordnance andNumrich Arms.Nor are tile operations of the two employers other-wise appreciably integrated. Instead, the recordshows that the twxo emplovers are separately man-aged. I hus. the record shoxws, contrary to my col-leaguies' finding. that the Auto-Ordnance plant man-ager. Frank (iromack. does his own hiring and firing.In addition, (r nnack exercises control over day-to-day operations of Auto-Ordnance including invento-ir\ and Ipurchasinl. \utAlto-()idrialnce also handles itsown advertising with its ownI budget and has its owncatalog,. salesmen, aind marketing system. Althoughthe Companies share I single bank-computerizedpa. roll sy stem. each (Compan pa ys its share of thecost, and the payroll accounts and checks are sepa-rate. 1he two employers file separate tax returns.Persolnnel files and eriployee records are separatelIniaiii tainced a rid there are separate employee facilitiesfor the elmplo)ees of cach employer. In these circum-stances. the limited cooperation as to misdirectedmail a.nd phone calls hIardlI offsets the evidence as toseparate operationsF-inally. I must take exception to my colleaguesfindinrl that Ira I rast is responsible for the resolutionof employee c rievances. the amount of employee re-muneratioll, aind the hir ing and termination of em-plosees. 1lhe record show s that actual or active con-trol of da\ -to-dax operations of Auto-Ordnance is hbPlan t N lanager Frank (;roemack and that, at best.Irast merely has potential control over the two em-plo ers. Indeed, I rast testified thlat Auto-OrdnancePlant Manager (ironemack "does his own hiring andlirinll" that (iroimack decides xwhether or not an em-rlo\cc \\ill be i xc11 a rraise. and that grievances arehaniidled bs the respective plant managers. Nor isthere e iderince that Ilrast routinely reviews(irolnmack's decisions. Another indication of('roni;ick's control ox\er the da -to-day operation ofAiuto-()rdi rince is the evidence that I rast spends anhour or less i monilth at the Auto-Ordnance facilitsM hille Nuinric h testified th;at he has been in the facil-itl one time for 5 minuites within the past 1-1 2\cars IIn addition. eminlliee benefits at the twoCioiimpanries differ. I lhis. profit-sharing anld pensionplans aire ax ailabh to Nutlrichi Arrms employees butniol int Autom-()rdiance erilplo ees.iI sUnlll, the record revea;lls an absence of commoncontr l ,lii olxnticslhip. ail aibsicncc of product inte-316 NUMRICH ARMS CORPORA lIONgration, a lack of appreciable integration of opera-tions. and a lack of interchange hetw h een NumrichArms and Auto-Ordnance. In addition, the recorddemonstrates, amply, that Plant .Mlanager (il(omackexercises day-to-da\ autoniom at Auto-Ordnanceand that there are significant differences in the majorhenefits a;lallable to the tuwo Companies' employees.In these CilFIClllstances, I do not find that the recordestablishes that the two separate legIl entities havebeen shlox n to he a single integrated enterprise.317